DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The concept of having such “receive, from the acoustoelectric transducer, electrical signals that resulted from application of the one or more patterns of electrical signals to the electroacoustic transducers & and determine, based on the received electrical signals, the sound-producing characteristics of the electroacoustic transducers for use in controlling the electroacoustic transducers to generate one or more predetermined sounds” are anticipated by the following art as in “Park -fig.3; (US RE 45,251) or (US 10,986,461) or (US 10,798,515).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-13, 16-20 is/are rejected under 35 U.S.C. 102 a (2) as being anticipated by Johnson et al. (US 10,986,461 B2).

Claim 1, the prior art regarding Johnson et al. disclose of a  system comprising: a plurality of electroacoustic transducers configured to generate sound (fig.3 (4); col.2 line 65-67) ; an acoustoelectric transducer configured to convert sound produced by the electroacoustic transducers into one or more electrical signals (fig.3 (19); col.6 line 5-15); a computing device configured to: apply one or more patterns of electrical signals to the electroacoustic transducers to test for one or more sound-producing characteristics (fig.3 (15); col.5 line 25-40 & ; col.6 line 5-15; col.8 line 30-40); receive, from the acoustoelectric transducer, 

3. The system of claim 1, wherein the electroacoustic transducers are spaced apart (fig.2B; fig.4A; col.3 line 5-15).  

6. The system of claim 1, wherein the one or more sound-producing characteristics comprise audio frequency characteristics and/or audio amplitude characteristics (col.9 line 5-15).  

7. The system of claim 1, wherein the computing device is configured to learn the one or more predetermined sounds that the electroacoustic transducers are operable to generate based on application of the one or more patterns and the resulting electrical signals received from the acoustoelectric transducer (fig.4; col.8 line 10-65).  

8. The system of claim 1, wherein the computing device is configured to associate a sound-producing characteristic of the electroacoustic transducers with each of the applied one or more patterns of electrical signals (col.8 line 55-67).  

18. The method of claim 13, further comprising associating a sound-producing characteristic of the electroacoustic transducers with each of the applied one or more patterns of electrical signals (col.8 line 55-67).  

9. The system of claim 1, but the art never specify as wherein the computing device is configured to associate an audio frequency characteristic and/or an audio amplitude characteristic with each of the applied one or more patterns of electrical signals (col.9 line 30-67/the decibel is related to electrical signal for pattern ).  

The claim (s) 19 which in substance disclose the same limitation as in claim(s) 9 has been analyzed and rejected accordingly. 




13. A method comprising: applying one or more patterns of electrical signals to a plurality of electroacoustic transducers to test for one or more sound-producing characteristics(fig.3 (15); col.5 line 25-40 & ; col.6 line 5-15; col.8 line 30-40);   receiving electrical signals representative of sound produced by the electroacoustic transducers that resulted from application of the one or more patterns of electrical signals to the electroacoustic transducers (fig.3 (19); col.6 line 5-15); and determining, based on the received electrical signals, the sound-producing characteristics of the electroacoustic transducers for use in controlling the electroacoustic transducers to generate one or more predetermined sounds (fig.3 (15/17); col.8 line 45-67& col.10 line 35-30/the pattern of each speaker may enable predefine DI).    

16. The method of claim 13, wherein the one or more sound-producing characteristics comprise audio frequency characteristics and/or audio amplitude characteristics (col.9 line 5-15).   

17. The method of claim 13, further comprising learning the one or more predetermined sounds that the electroacoustic transducers are operable to generate based on application of the one or more patterns and the resulting electrical signals received from the acoustoelectric transducer (fig.4; col.8 line 10-65).   

11. The system of claim 1, wherein the computing device is configured to map encoded data representing the predetermined sounds to patterns of electrical signals for input into the electroacoustic transducers for producing in the predetermined sounds (table-1; col.10 line 35-50).  

12. The system of claim 11, wherein the computing device is configured to input electrical signals into the electroacoustic transducers to control the electroacoustic transducers to generate the predetermined sounds based on the map (table-1; col.10 line 35-50).   

20. The method of claim 13, further comprising mapping encoded data representing the predetermined sounds to patterns of electrical signals for input .   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 2, 4-5, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 10,986,461 B2) and Kim et al. (US 9,448,593 B2).



Claim 2. The system of claim 1, but the art never specify as wherein the electroacoustic transducers each comprise a piezoelectric material.  

	Bu the art disclose of having various electroacoustic transducers each comprise a piezoelectric material (col.1 line 35-60 & col.4 line 30-40). Thus, one of the ordinary skills in the art could have modified the art by adding such 

Claim 4, the system of claim 1, but the art never specify as wherein the electroacoustic transducers are attached together by a material configured to move in response to sound produced by the electroacoustic transducers for forming a sound-producing component, wherein the received electrical signals are electrical signals are represented by the sound produced by the sound-producing component in response to the application of the one or more patterns of electrical signals to the electroacoustic transducers.  

	But the general concept of having such electroacoustic transducers are attached together by a material configured to move in response to sound produced by the electroacoustic transducers for forming a sound-producing component, wherein the received electrical signals are electrical signals are represented by the sound produced by the sound-producing component in response to the application of the one or more patterns of electrical signals to the electroacoustic transducers is noted therein (abstract; col.2 line 15-35 & col.4 line 30-65). Thus, one of the ordinary skills in the art could have modified the art by 

Claim 5, the system of claim 1, the art never specify as wherein the electroacoustic transducers are configured to move with respect to each other upon application of electrical signals to the electroacoustic transducers.

But the art as in kim disclose of such electroacoustic transducers are configured to move with respect to each other upon application of electrical signals to the electroacoustic transducers (abstract; col.2 line 15-35 & col.4 line 30-65). Thus, one of the ordinary skills in the art could have modified the art by adding the noted electroacoustic transducers are configured to move with respect to each other so as to facilitate the generation of audible sound based on motion effect according to received electrical signal. 

The claim(s) 14-15 which in substance disclose the same feature as in claim(s) 2, 4 respectively have been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654